993 F.2d 1542
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Geremew ZELEKE;  Latarsha Zeleke, Plaintiffs-Appellants,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Defendant-Appellee.
No. 92-1640.
United States Court of Appeals,Fourth Circuit.
Argued:  February 2, 1993Decided:  May 20, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington.  W. Earl Britt, District Judge.  (CA-92-45-7-CIV-BR)
Argued:  Kenneth Bedford Hatcher, Wilmington, North Carolina, for Appellants.
Stephen Aubrey West, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
On Brief:  Margaret Person Currin, United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Geremew and Latarsha Zeleke brought this action seeking to enjoin the INS from deporting Mr. Zeleke.  Upon denial of their request for a preliminary injunction, the Zelekes sought review in this court.  Because the issues in this case were essentially indistinguishable from those presented in Joseph v. INS, No. 92-1641 (4th Cir., 1993) (unpublished), we consolidated the two cases for purposes of oral argument.  After careful review of the record in the Zelekes' case, we conclude that the district court did not abuse its discretion in denying their request for a preliminary injunction for the reasons stated in Joseph v. INS.

AFFIRMED